Citation Nr: 1722931	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-37 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for anal fissure.

2.  Entitlement to an initial compensable rating for tension headaches prior to December 24, 2014, and in excess of 30 percent since December 24, 2014.

3.  Entitlement to an initial compensable rating for a left knee disorder prior to December 24, 2014, and in excess of 10 percent since December 24, 2014.

4.  Entitlement to an initial compensable rating for a right knee disorder prior to December 24, 2014, and in excess of 10 percent since December 24, 2014.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2002 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama (Agency of Original Jurisdiction (AOJ).  In preparing to decide the issue on appeal, the Board has reviewed the contents of the Veteran's electronic files, including Legacy Content Manager and Veterans Benefit Management System (VBMS) claims files.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for anal fissure; an initial compensable rating for tension headaches prior to December 24, 2014, and in excess of 30 percent since December 24, 2014; an initial compensable rating for a left knee disorder prior to December 24, 2014, and in excess of 10 percent since December 24, 2014; an initial compensable rating for a right knee disorder prior to December 24, 2014, and in excess of 10 percent since December 24, 2014; and entitlement to TDIU.



Anal Fissure

VA is obligated to provide a medical examination when the record contains competent evidence that a claimant has a current disability or symptoms of a current disability, the record indicates that a current disability or symptoms of a current disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  See also 38 C.F.R. § 3.159(c)(4).

In this case, the Veteran is currently receiving treatment for anal fissures.  See July 2016 Private Medical Records.  Further, he had an in-service diagnosis of anal fissure.  See, e.g., March 2007 Service Treatment Records.  In October 2007, as part of the VA pre-discharge program, the Veteran underwent a VA examination in which the examiner noted a history of anal fissure, but in which the Veteran declined a rectal examination.  Since that time, the Veteran has reported continuing symptoms of anal fissure.  See, e.g., March 2009 Notice of Disagreement; September 2010 VA Form 9.  Therefore, a VA examination is needed to determine if there is a nexus between the Veteran's current diagnosis and his in-service diagnosis of anal fissure.

A remand is also needed to obtain outstanding private medical records from Dr. P.F. at Capri Medical Group concerning treatment of anal fissures.

Headaches and Bilateral Knees

The Veteran last underwent VA examinations to determine the severity of his service-connected tension headaches and service-connected left and right knee disorders in December 2014.  In the May 2017 appellant's brief, the Veteran's representative noted that the Veteran contended his tension headaches and bilateral knee disorder are more disabling than currently evaluated and that the last VA examination for these disabilities was over 30 months old.  Under these circumstances, another VA examination is necessary to determine the severity of his tension headaches and bilateral knee disorder symptoms.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, the December 2014 VA examination included initial and repetitive range of motion measurements for both knees, and noted no evidence of pain with weight bearing.  The United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The issue of bilateral knee disorder is therefore also remanded as the record does not reflect that the Veteran has been afforded an adequate VA examination as discussed in Correia.

TDIU

Finally, a remand is needed to consider whether the Veteran is eligible for an award of a total disability evaluation based on individual unemployability (TDIU).  A claim for TDIU is essentially a component of the claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is currently rated as 40 percent disabled for a low back disorder; 30 percent disabled for depression; 30 percent disabled for tension headaches; 10 percent disabled for a right eye disorder; 10 percent disabled for tinnitus; 10 percent disabled for low back scars; 10 percent disabled for restless leg syndrome; 10 percent disabled for a left knee disorder; 10 percent disabled for a right knee disorder; and he has noncompensable ratings for a left elbow disorder; a left hand disorder; GERD; and nevus on the right side of the head, right leg, and right arm.  His combined rating is 90 percent disabled.  See June 2016 Rating Decision Codesheet.  As his low back disorder is rated as 40 percent disabling, the Veteran meets the criteria for TDIU consideration under 38 C.F.R. § 4.16(a).

There is also some evidence of unemployability.  In an addendum to the October 2007 medical board, the examiner noted that, prior to his discharge from service, the Veteran had been on permanent convalescent leave following an April 2007 low back surgery.  In a July 2016 statement, the Veteran indicated he was seeking 100 percent disability.

In this case, the AOJ has not considered whether the Veteran is entitled to TDIU due to his service-connected disabilities.  The Board finds that AOJ should adjudicate this matter, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).  That matter is also intertwined with issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising him of the information and evidence needed to award a TDIU.  This letter should also request that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in order to provide the information needed to substantiate the claim of TDIU.

2.  With the help of the Veteran as necessary, attempt to obtain private medical records from Dr. P.F. at Capri Medical Group concerning treatment of anal fissures.  All attempts to obtain such records should be documented in the claims file.

3.  After any available private medical records have been obtained, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any diagnosed anal fissure.  The examiner must review the Veteran's Virtual VA and VBMS files.  The examiner should indicate in the opinion that all pertinent records were reviewed.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  Following the examination, the examiner should provide an answer for the following questions:

(a)  Is it at least as likely as not (50 percent or greater possibility) that any currently diagnosed anal fissure had its onset in service or is etiologically related to his period of active service.  In providing this opinion, the examiner must address the following:

* Service treatment records reflecting a diagnosis of anal fissure (see, e.g., March 2007 Service Treatment Records);
* July 2016 private medical records reflecting treatment for anal fissures; and
* the Veteran's reports of continuing symptoms of anal fissure (see, e.g., March 2009 Notice of Disagreement; September 2010 VA Form 9).

(b)  Is it at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected disabilities aggravated (i.e., caused an increase in severity of) or caused any diagnosed anal fissures present during the period of this claim?  The examiner must address the Veteran's claim that medication related to his service-connected back disorder has caused anal fissures (see, e.g., July 2016 Veteran Statement).

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of skin disorder (i.e., a baseline) before onset of the aggravation.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his tension headaches.  The electronic claims folders must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims files have been reviewed.  

The examiner is asked to provide an assessment on the current nature and severity of the Veteran's headaches, including whether any of the Veteran's headaches are prostrating in nature.  The examiner should also specifically address how often the Veteran has headaches, how often, if ever, they are prostrating, how long they last, and whether they result in economic inadaptability.  The examiner must provide a complete explanation for any opinion offered.

5. Schedule the Veteran for a VA examination to address the current severity of his left and right knee disorders.  The examiner must review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 
 
The examiner must address the severity and effects of the Veteran's disability.  In particular, the VA examination must include range of motion testing for both knees in the following areas:

	Active motion;
	Passive motion;
	Weight-bearing; and
	Nonweight-bearing.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should note any functional limitation caused by the right shoulder disorder and the cervical neck disorder.  
 
All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

6.  After completing the actions detailed above, readjudicate the claims remaining on appeal, and adjudicate the claim for TDIU, if otherwise developed.  If additional examination is needed to adjudicate the TDIU claim, such examination should be scheduled.  If the benefit is not granted to Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




